Citation Nr: 1713875	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  04-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 (West 2014).

(A decision on the appellant's sister's claim will be the subject of a separate document.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1967 to May 1970, including service in the Republic of Vietnam during the Vietnam War.  He died in July 1992.  The appellant is the Veteran's son.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the October 2002 rating decision, in pertinent part, the RO denied service connection for the cause of the Veteran's death.  It appears from the record that the RO first denied DEA in a March 2004 Statement of the Case (SOC) after de novo review by a Decision Review Officer. 

These issues were previously remanded by the Board in May 2006 and December 2006 for further development.  

In a March 2008 administrative decision, the VA Appeals Management Center (AMC) found that the appellant met the definition of a "child" in 38 C.F.R. § 3.57 (2016) for the purpose of entitlement to VA death benefits.  Because the Board and the Court of Appeals for Veterans Claims (Court) have proceeded, based on this decision, to treat the appellant as such for the past nine years, the Board finds that VA has waived any objection it might have had to the appellant's status as the Veteran's child for the purpose of entitlement to VA death benefits.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) ("We hold that, by treating the disability rating matter as if it were part of his timely filed Substantive Appeal for more than five years, VA waived any objections it might have had to the timeliness of filing.")

The Board denied these claims, as well as accrued benefits payable to the Veteran at the time of his death, in a July 2008 decision.  The appellant appealed the Board's decision to the Court.  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision with respect to the issues of service connection for the cause of the Veteran's death and DEA and remand the case to the Board for additional development.  The JMR indicated that the appellant was not pursuing an appeal of the accrued benefits claim and it should be deemed abandoned.  The JMR was incorporated by reference in a Court order dated in July 2009.  

These issues were previously remanded by the Board in December 2009 for further development.  

The Board denied these claims again in an October 2010 decision.  The appellant appealed the Board's decision to the Court.  In a JMR, the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in April 2011.  

These issues were previously remanded by the Board in January 2012 for further development.  They have been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents, including Agent Orange.  

2.  The Veteran died in July 1992.

3.  Prior to his death, the Veteran had not established service connection for any disability; however, service connection was granted after his death for diabetes mellitus.

4.  The immediate cause of death was respiratory arrest, due to cardiac tamponade, due to acute myelocytic leukemia (AML).

5.  The probative medical evidence of record demonstrates that the Veteran's AML as likely as not was incurred as a result of exposure to herbicides during his active duty service in Vietnam.

6.  The Veteran died of a service-connected disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for  service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2016).  

2.  The requirements for entitlement to DEA under 38 U.S.C.A. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determinations on these issues, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; but, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current law.  The list of those diseases does not include leukemia.  38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran does not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

DEA Chapter 35 educational benefits are available to the child of a veteran who died of a service-connected disability or who, at the time of death, had a total and permanent disability evaluation for service-connected disabilities.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 21.3021(a) (2016).

The benefit of the doubt rule provides that an appellant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the appellant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Cause of Death

The appellant, the Veteran's son, seeks service connection for the cause of the Veteran's death.  

A review of the record discloses that the Veteran died in July 1992.  According to the death certificate, the immediate cause of the Veteran's death was respiratory arrest due to cardiac tamponade due to AML.  Private treatment records from the time of the Veteran's death also list the final diagnosis as AML.  

The appellant contends that the Veteran's AML was a result of exposure to herbicides while serving in Vietnam.  The Veteran served in Vietnam from August 1969 to May 1970 and was diagnosed with AML in January 1991.  

At the time of his death, the Veteran had not established service connection for any disability.  However, service connection was granted after his death for diabetes mellitus and rated as 20 percent disabling, effective in March 1991.  

The appellant has submitted a November 2002 opinion by a private physician, who opined that he could not "rule out" a nexus between the Veteran's leukemia and his service in Vietnam.  This opinion does not rise to the level of saying that a link is at least as likely as not, which is the necessary standard.  In addition, because the November 2002 private physician's opinion does not provide a rationale for its conclusion, it is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.")

In their June 2009 JMR, granted by the Court in July 2009, the parties agreed, in pertinent part, that VA must obtain a medical opinion on the possibility of a nexus between the Veteran's leukemia and his exposure to herbicides.  VA obtained such an opinion in April 2010.  The April 2010 report opined that a nexus was less likely than not because there was "no basis in medical fact identified in the records, to support such an assertion."  As the parties to the April 2011 JMR agreed that this opinion was inadequate, it is not probative evidence.  

VA obtained an additional medical opinion in November 2013.  The November 2013 report also opined that a nexus was less likely than not.  The November 2013 report's rationale was that the Institute of Medicine (IOM) and the National Academy of Sciences (NAS) had published reports indicating that AML was not associated with herbicides used in Vietnam, after dismissing their own prior findings of a limited/suggestive evidence of an association based on a serious flaw in the study on which the prior conclusion had been largely based.  Because this opinion has a stated rationale that is based on a review of medical literature, it is afforded probative weight against the Veteran's claim.  

The appellant has also submitted a December 2015 medical opinion by a private physician with significant expertise in leukemia.  The December 2015 private physician was a Professor of Medicine (Hematology) and Director of Hematologic Malignancies at Yale School of Medicine and was also a practicing clinical hematologist/oncologist, meaning that he specialized in the treatment of cancers of the blood and lymphatic system.  The December 2015 physician had published more than 125 articles, reviews, and editorials in peer-reviewed medical and scientific journals, mostly on the biology and treatment of leukemias, lymphomas, and other diseases of the blood and lymphatic systems.  Many of these specifically related to AML and myelodysplastic syndromes.  The December 2015 physician had also written several medical textbook chapters relating to leukemias in general and AML in particular.  

The December 2015 physician explained in detail that leukemia, like other cancers, is the product of multiple genetic and environmental factors and that chemical exposure can be one of those environmental factors.  The physician described in detail epidemiologic studies of an area in Italy contaminated with dioxin after an industrial accident in which deaths due to myeloid leukemia rose drastically in men exposed to dioxin 15 to 20 years after exposure.  (The Board notes that the Veteran was diagnosed with AML 20 years and 8 months after his return from Vietnam.)  
The physician also noted a study that found an excess of deaths due to leukemia in men responsible for mixing pesticides for Army Chemical Corps units in Vietnam between 1965 and 1971.  The physician discussed the IOM report cited in the November 2013 VA report and noted that the most recent update to that report found that adequate epidemiological studies of dioxin in the causation of myeloid malignancies were only beginning.  The December 2015 physician found that the best of the existing epidemiological studies clearly showed an increased incidence of leukemia after dioxin exposure and that it was thus more likely than not that the Veteran's leukemia was related to his exposure in Vietnam.  Because of the depth of the December 2015 physician's expertise on the subject of leukemia and the thoroughness of his stated rationale, his opinion is highly probative.  

The December 2015 private examiner possessed an unusual degree of expertise on the subject of the disease from which the Veteran died, was thorough in his discussion of the rationale for his opinion, and noted that the source on which the November 2013 VA examiner relied was not totally unfavorable to the appellant's claim.  For these reasons, the Board finds that the December 2015 private physician's report is of greater probative weight than that of the November 2013 VA report.  In light of the totality of the circumstances, and giving the appellant the full benefit of the doubt, the Board finds that it is at least as likely as not that the AML from which the Veteran died was caused by his exposure to herbicides in Vietnam.  As the reasonable doubt created by the evidence must be resolved in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  

Because the appellant is the child of the Veteran's first wife, not of his surviving spouse, the appellant is separately entitled to VA death benefits.  38 C.F.R. § 3.24(a) (2016).  

DEA

Because the Board has determined that the Veteran died from a service-connected disability, entitlement to DEA benefits is also warranted under 38 C.F.R. § 3.807.  


ORDER

Service connection for the cause of the Veteran's death is granted.  

DEA is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


